Van Brunt, P. J.,
(dissenting.) I cannot concur in the conclusion arrived at by Mr. Justice Brady in respect to some of the rulings upon which he founds his conclusion that the judgment appealed from should be reversed and a new trial ordered. It is said that the learned judge erred in limiting the effect of the judgment roll showing that the plaintiff had been convicted of violating the excise law of the state of Maine to the question of his credibility. An examination of the publication complained of shows conclusively that the word “ex-convict” was used in connection with the charge of swindling his relatives, and that it in no manner referred to any other offense for which the plaintiff had been tried and convicted. The publication of the 7th of May expressly states that the plaintiff was indicted for the offense of swindling his employers, tried, convicted, and sentenced therefor to pay a heavy fine, and to a term in jail. The publication of the 9th of May, 1885, calls plaintiff a swindler and ex-convict; and that the term “ex-convict” was applied because of a conviction for swindling, and was intended to refer to such a conviction, and nothing else, is evident from another clause of the same article, which says: “It gladdens the heart of the mugwump, does it, to learn that a man who has served his term in prison for swindling is now chosen treasury agent by a reform president?” Under this state of the proof, there was no opportunity for the jury to draw the conclusion that thé term “ex-convict” was used in any other connection than that referring to his conviction for the offense of swindling. There seems, therefore, to have been no error committed by the learned judge in excluding this record of the conviction of the plaintiff for violation of the excise law from the consideration of the jury, except, so far as it impaired his credibility.
As to the exclusion of the question, “Can you state how the discrepancy between the two occurred?” The wholeof the paragraph which concluded with this question is as follows: “In the original dispatch, as received by you, occurs the following: * Mr. Cameron came to Ellsworth, Maine, from Aberdeen, Scotland, before he was of age, and went to work for a relative at that place for $15 a month. At the expiration of about two years and a half he had swindled his employer out of about $4,000, leaving him nearly ruined; and he had also been indicted for violating the laws of the state of Maine, and compelled to pay a heavy fine, and serve a term of imprisonment in the Hancock county jail.’ The condensed dispatch reads: ‘ At the end of a couple of years his employer found that his relative had nearly ruined him, swindling him out of several thousand dollars. He was indicted for the offense, tried, convicted, and sentenced to pay a heavy fine, and to serve a term in jail.’ Can you state how the discrepancy between those two occurred?” This question called for facts,—those facts and circumstances which caused the witness to fall into the error which was contained in the condensed dispatch. Although I do not think that the mental operations of the witness were competent evidence, yet the facts and circumstances surrounding the sending of the condensed dispatch were very pertinent upon the question of malice. These the witness was not allowed to state, except in a very restricted manner, and he was expressly precluded from stating by an express ruling what the witness knew of the character of the sender of the original dispatch. This certainly was an important element to be considered by the jury in determining *744whether punitive damages should be imposed or not, and also the amount. Although the high character of the sender might not entirely excuse, it might mitigate, in the minds of the jury. The witness, therefore, was not allowed to state the facts and circumstances attending the sending of the condensed dispatch; and after he.had testified that this dispatch was sent in entire good faith, and in the belief that the facts stated were true, he was precluded from showing why he believed it to be true, or that he had not given credence to the statements of a mere adventurer, but had relied upon the representations of a person of character and standing. I cannot but conclude that the exclusion of this evidence worked great injustice to the defendant, and that because of it the judgment appealed from must be reversed, and a new trial ordered, with costs to the appellant to abide event.